DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Cited references do not teach the allowable subject matter or the claimed limitations, such as  identifying, by a machine-learning algorithm, a feature within a digital image as being a predetermined feature and a corresponding confidence level from an input dataset; and generating, responsive to identifying the feature within the digital image with a confidence level exceeding a threshold followed by a reduction in the confidence level to less than a low-confidence threshold, an interactive task for crowd sourcing to display the input dataset and the feature within the digital image identified by the machine-learning algorithm on a display screen and receive feedback from a crowd worker to identify a reason for the reduction in the corresponding confidence level being less than the low-confidence threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011.  The examiner can normally be reached on Monday-Friday, 9am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PING Y HSIEH/Primary Examiner, Art Unit 2664